Title: From George Washington to Henry Knox, 30 September 1794
From: Washington, George
To: Knox, Henry


               
                  Dear Sir,
                  Philadelphia Sepr 30th 1794
               
               Under the circumstances which exist to exceed your proposed time of absence so long, is to be regretted—but hearing nothing from you for a considerable time has given alarm, lest some untoward accident may have been the cause of it.
               Having occasion sometime ago to write to Colo. Ball on business, I observed that the land of which he was possessed was reported as a favorable spot on which to establish an Arsenal & desired to know if he was disposed to part with it—He answered, that he had not entertained any thoughts of doing it—but he would take twenty or twenty five (I am not sure which) thousand dollars for the whole tract—containing I think one thousand Acres—I replied the sum, I was sure, was much more than the appropriation would allow if the land was worth it. & therefore it was needless to think more of the matter.  Since that I have received the enclosed letter, from him to you on the subject under cover to me. Ten days ago I wrote him that when you returned, his letter should be presented, & I presumed an answer would be given—thus stands the matter.
               The other letter from General Wilkinson, enclosed for your perusal, you may think, & say what you please, respecting it.
               I am in the moment of my departure for Carlisle, where my ulterior movements will be resolved upon; this prevents me from adding more at this time than that, with sincere esteem, regard & friendship I am always Your Affectionate
               
                  Go: Washington
               
            